Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending Child Application 16/826770.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16/801707
Co-pending Child App 16/826770
1. An information display device attachable to a structure, comprising: a display panel that has a display surface and displays information on the display surface; and a surface member that is disposed on a display surface side of the display panel and through which only the information displayed on the display surface of 


2.  The information display device of Claim 1, wherein  a color of the second layer is darker than a color of the first layer.
3.  The information display device of Claim 1, wherein a light transmittance of the second layer is 40% to 60%.
3.  The information display device of Claim 1, wherein a light transmittance of the second layer is 40% to 60%.
4.  The information display device of Claim 1 wherein the second layer is formed by a half mirror having a light transmittance of 40% to 70%.

4.  The information display device of Claim 170%.


5. The information display device of Claim 1 wherein the second layer is an optical filter, and wherein the optical filter is configured to transmit only light from the display panel and suppress transmission of external light.
6. The information display device Claim 1 4wherein the second layer is an optical filter, and wherein the optical filter is configured to have higher transmittance with a light having a brightness higher than threshold than with a light having a brightness lower than the threshold.
7. The information display device of Claims 6, wherein the optical filter is configured to transmit light having a brightness of 500cd/m^2 or more out of the light emitted from wherein the display panel and suppress light having a brightness of less than 500cd/m^2 
6. The information display device of Claim 1 2wherein the first layer and the second 




9. The information display device of Claim 1 wherein the display panel has a screen luminance of 200 cd/m^2 or less after transmission through the surface member.
8. The information display device of Claim 1 wherein the display panel has a luminance of the display surface adjusted to 800 cd/m^2 or more.
10. The information display device of Claim 1 wherein the display panel has a luminance of the display surface adjusted to 800 cd/m^2 or more.
9. The information display device o
	
11. The information display device of Claim 1, wherein the surface member includes a plate-like member, wherein the first layer is in contact with a part or an entirety of a front side of the plate-like member, and 5wherein the second layer is disposed to be in close contact with a part or the entirety of a back side of the plate-like member.
10. The information display device of Claim 1 wherein the surface member includes a 


13. The information display device of Claim 12, wherein the surface member includes a light-transmitting plate disposed on a back side of the second layer.
12. The information display device of Claim 1, wherein the second layer is formed by translucent solid printing.
14. The information display device of Claim 1, wherein the second layer is formed by translucent solid printing.
13. The information display device of Claim 12, wherein the printing is performed by painting in black with a light transmittance of 40% to 60%.
15. The information display device of Claim 14, wherein the translucent solid  printing is performed by painting in black with a light transmittance of 40% to 60%.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being Bauer US20090096937A1.
Regarding claim 1, Bauer discloses an information display device (100) attachable to a structure (12)(see figs. 1, 2), comprising:
a display panel (100) that has a display surface (30) and displays information on the display surface (30)([0094]); and
a surface member (30, 101a) that is disposed on a display surface side (see fig. 3a) of the display panel (100) and through which only the information displayed on the display surface (30) of the display panel (100) becomes visible when the display panel (100) is turned on ([0162]),
wherein the surface member (30, 101a) includes a first layer (103) disposed on a front side (see fig. 3a), and a second layer (111) disposed on a display panel side with respect to the first layer (103)(see fig. 3a) and adjusting light transmittance of the surface member ([0106], [0108]).
Regarding claim 2, Bauer discloses the information display device of claim 1, wherein the first (103) layer is formed by printing, painting, or a film ([0098]), and wherein the second layer (111) is formed by printing, painting, vapor deposition, or a film ([0106]).
Regarding claim 3, Bauer discloses the information display device of claim 1, wherein a light transmittance of the second layer (111) is 40% to 60% ([0106]).
Regarding claim 4, Bauer discloses the information display device of claim 1, wherein the second layer (111) is formed by a half mirror ([0096]; a second polarizing (and optionally reflecting) film) having a light transmittance of 40% to 70% ([0106]).
Regarding claim 8, Bauer discloses the information display device of claim 1, wherein the display panel (100) has a luminance of the display surface adjusted to 800 cd/m or more ([0094]).
Regarding claim 9, Bauer discloses the information display device of claim 1, wherein the surface member (30, 101a) includes a plate-like member (102),
wherein the first layer (103) is disposed to be in close contact with a part or the entirety of a front side of the plate-like member (close contact with 102)(see fig. 3a), and
wherein the second layer (111) is disposed to be in close contact with a part or the entirety of a back side of the plate-like member (close contact with 102)(see fig. 3a).
Regarding claim 10, Bauer discloses the information display device of claim 1,wherein the surface member (30, 101a) includes a transparent or translucent film member (114; [0143]),
wherein the first layer (103) is disposed to be in close contact with a part or the entirety of a front side of the film member (close contact with 114)(see fig. 3a), and
wherein the second layer (111) is disposed to be in close contact with a part or the entirety of a back side of the film member (close contact with 114)(see fig. 3a).
Regarding claim 11, Bauer discloses the information display device of claim 10, wherein the surface member (30, 101a) includes a light-transmitting plate (112; [0114]-[0116]) disposed on a back side of the second layer (111)(see fig. 3a).
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer US20090096937A1.
Regarding claim 5, Bauer teaches the information display device of claim 1, however does not explicitly disclose wherein the second layer is an optical filter, and wherein the optical filter is configured to transmit only light from the display panel and suppress transmission of external light.
Bauer teaches the second layer (111) is an optical filter (112; [0115]), and wherein the optical filter (111, 112) is configured to transmit only light from the display panel and suppress transmission of external light ([0115], [0208]) for the purposes of reflecting unwanted light and increasing the brightness of the display ([0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of Bauer with the optical filter for the purposes of reflecting unwanted light and increasing the brightness of the display ([0132]).
Regarding claim 6, Bauer teaches the information display device of claim 1, wherein the first layer (101a, 103) and the second layer (101a, 111) are configured to have a total light transmittance ([0093]).
However, Bauer does not explicitly disclose the values of 8% to 15%. Bauer teaches the surface member having a total light transmittance of 8% to 15% ([0093]) for the purposes of removing any additional glow is noticeable around the displayed character or icon ([0163]-[0165]).
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, Applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmittance of Bauer with the claimed total light transmittance for the purposes of removing any additional glow is noticeable around the displayed character or icon ([0163]-[0165]).
Regarding claim 7, Bauer teaches the information display device of claim 1, wherein the display panel (100) has a screen luminance ([0094]) through the surface member (30, 101a).
However, Bauer does not explicitly disclose the display panel having screen luminance of 200 cd/m2 or less. Bauer teaches the display panel (100) having screen luminance of 200 cd/m2 or less ([0094]) for the purposes of removing any additional glow is noticeable around the displayed character or icon ([0163]-[0165]).
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, Applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Bauer with the claimed screen luminance for the purposes of removing any additional glow is noticeable around the displayed character or icon ([0163]-[0165]).


Claims 12- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer US20090096937A1 further in view of   Kim US 20060286371.

Regarding claim 12, Bauer teaches the information display device of claim 1, however does not explicitly disclose wherein the second layer is formed by translucent solid printing.
Kim teaches teaches wherein the second layer (10) is formed by translucent solid printing ([0062]) for the purposes of film filter having improved interface characteristics to prevent dual images produced by an interface, reduced surface reflection, and improved true contrast. [0013] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of Bauer with the claimed translucent solid printing of Kim for the purposes of film filter having improved interface characteristics to prevent dual images produced by an interface, reduced surface reflection, and improved true contrast. [0013] 
Regarding claim 13, Bauer and Kim teaches the information display device of claim 12, Kim further discloses wherein the printing is performed by painting in black [0062] with a light transmittance of 40% to 60%. [0075]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/               Examiner, Art Unit 2871                                       

/MICHAEL H CALEY/             Supervisory Patent Examiner, Art Unit 2871